Citation Nr: 1435720	
Decision Date: 08/11/14    Archive Date: 08/20/14

DOCKET NO.  13-24 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for degenerative joint disease of the lumbar spine. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran served on active duty from January 1984 to February 1995. 

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2011 rating decision of the RO.  The Veteran filed a notice of disagreement (NOD) in October 2011, and the RO issued a statement of the case (SOC) in February 2013.  The Veteran filed a substantive appeal (via a VA Form 9) in August 2013.  

In the October 2011 rating decision, the RO granted the Veteran service connection for chronic lumbosacral strain and assigned an initial, noncompensable rating,  effective July 7, 2010.  During the pendency of the appeal, a February 2013 decision review officer (DRO) decision recharacterized the Veteran's disability as degenerative joint disease of the lumbar spine and granted the Veteran a higher initial rating of 10 percent, effective July 7, 2010.   

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for lumbar spine disability, the Board characterized the claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, inasmuch as a higher rating for the recharacterized  disability is available, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for higher rating remains viable on appeal.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

A review of the Virtual VA paperless , electronic claims processing system reveals additional VA treatment records that have been reviewed by the RO in the June 2014 supplemental statement of the case (SSOC).

For reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the Veteran when further action, on his part, is required.
	



REMAND

On his VA Form 9, the Veteran checked a box indicating that he did not want a Board hearing.  However, in a June 2014 statement he stated that he wanted either a Board video-conference hearing or a Travel Board hearing, whichever is first available.  Since both Board video-conference hearings and Travel Board hearings are scheduled by the RO, a remand of this matter is required in this case.  See 38 C.F.R. § 20.704 (2013).

Accordingly, this matter is hereby REMANDED for the following action:

Schedule the Veteran for either a video conference hearing or a Travel Board hearing at the earliest opportunity.  

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims  remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


